Citation Nr: 1812014	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims on appeal were remanded by the Board for additional development in February 2015.


FINDINGS OF FACT

1.  The Veteran's PTSD and associated symptoms have manifested in occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.

2.  The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Rating for PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4 , as explained above.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).


Facts and Analysis

The Veteran contends that his PTSD should be rated in excess of 70 percent disabling.  In this regard, he stated in an October 2010 notice of disagreement (NOD) that his treating therapist found his PTSD symptoms caused him major impairment.  

In March 2010, the Veteran submitted a psychological evaluation conducted by a private psychological associate and co-signed by a private physician from July 2009.  The Veteran was found to experience an exaggerated startle response, sleep impairment, problems with memory, disturbances in motivation and mood, and an inability to establish and maintain effective relationships due to his PTSD.  He was not found to exhibit homicidal or suicidal ideation.  The associate concluded that the Veteran has chronic, severe PTSD and rated his GAF at 37.  

The Veteran was afforded a VA examination in regard to this claim in August 2010.  The VA psychologist reported that the Veteran was well-groomed, alert, attentive, and oriented during the examination.  The psychologist noted that the Veteran's thought content was rational and he did not experience hallucinations, delusions, or mania.  The Veteran reported experiencing sleep impairment and vivid memories, but not flashbacks, of his military experiences.  He also reported experiencing suicidal thoughts three months earlier, but denied any history of suicide attempts or self-mutilation.  He also denied experiencing current suicidal ideation or intent.  The examiner concluded that the Veteran's judgment is fair and adequate for his current safety and is capable of performing all activities of daily living independently.  He rated the Veteran's GAF at 55.

The Veteran's post-service VA treatment records also contain relevant records during the period on appeal.  During treatment in August 2013, the Veteran was found to exhibit avoidance, hyperarousal, emotional numbing, and re-experiencing of in-service events.  The treating psychologist found him to be appropriately groomed with fair judgment and insight and linear and logical thought flow.  The Veteran reported having suicidal thoughts, but denied having a plan or a history of suicide attempts.  He also denied experiencing homicidal ideation.  The treating psychologist rated his GAF at 55.  Subsequently, during treatment by VA psychiatrists in November 2014, June 2015, and August 2015, the Veteran was noted to be appropriately groomed with normal perception and thought content and good judgment.  He also denied experiencing suicidal and homicidal ideation during such treatment.  The Veteran then sought treatment in December 2015 for severe nightmares and flashbacks.  In July 2016, a VA psychiatrist assessed the Veteran in regard to medication management.  The psychiatrist found the Veteran to be appropriately groomed and oriented in all spheres.  He reported that the Veteran has normal perception and thought content and denied experiencing suicidal and/or homicidal ideation.

Thereafter, the Veteran was afforded another VA examination in regard to this claim in April 2017.  The Veteran reported having good relationships with his siblings, friends, children, and grandchildren.  He also reported enjoying fishing and taking walks and drives.  He further reported helping with errands, completing chores, volunteering at church, and taking children to school.  The VA examiner reported that the Veteran had good grooming and hygiene and was oriented to person, place, time, and situation.  He also reported that the Veteran's memory was intact and he has logical and organized thought processes free of delusional content.  The examiner noted symptoms of recurring nightmares and unwarranted anger at others.  The examiner stated that psychological testing was done during the examination, but that the results were unreliable due to evidence of embellished self-reporting.  The Veteran reported experiencing suicidal ideation a few years earlier, but then clarified this occurred shortly after he left the military.  He denied experiencing recurrent thoughts of death or suicidal ideation.  The examiner found that the Veteran experiences PTSD symptoms of depressed mood, anxiety, sleep impairment, mild memory loss, and disturbances of motivation and mood.  He concluded that the Veteran's PTSD results in mild to moderate impairment.

In consideration of this evidence, the Board finds that the criteria for a rating in excess of 70 percent for PTSD are not met.  Specifically, throughout the period on appeal the record reflects that the Veteran has experienced symptoms of depressed mood, anxiety, sleep impairment, mild memory loss, and disturbances of motivation and mood, but without total occupational and social impairment.  In this regard, the evidence of record shows that the Veteran has continued to maintain positive relationships with his siblings, friends, children, and grandchildren.  In addition, the Veteran is able to perform the activities of daily living and remains oriented to time and place with fair or good judgment.  Furthermore, he has not exhibited more than mild memory loss.  While the Veteran has intermittently reported experiencing thoughts of suicide, he has consistently denied having suicidal intent or experiencing homicidal ideation.  In addition, none of the evaluations of record have found that he represents a danger to others.  The Board notes that the July 2009 private psychological assessment rated his GAF at 37, but the assessor did not note any symptoms indicative of a rating in excess of 70 percent.  Thus, the record does not show that the Veteran has experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his occupation or name.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 70 percent for PTSD. As there is no doubt to be resolved, an increased rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.   Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts and Analysis

The Veteran contends that his PTSD, his sole service-connected disability, prevents him from working.  As the Veteran's PTSD is rated as 70 percent disabling during the entire period on appeal, he meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

The Veteran reported in his October 2010 TDIU application completing the 10th grade, but denied any college or additional education or training.  Later that month the Veteran's last employer submitted a form in regard to this claim.  The employer reported that the Veteran worked as a concrete finisher until August 2010.  The employer also reported that the Veteran worked 24 to 32 hours per week, had not missed time due to disability in the prior 12 months, and that his employment ended due to lack of available work for him to perform.

As discussed above, the Veteran submitted a psychological evaluation performed by a private psychological associate and co-signed by a private physician written in July 2009.  The associate found that the Veteran's PTSD renders him unemployable because it prevents him from initiating and sustaining social relationships and rated his GAF at 37.  Thereafter, in August 2010, a VA psychiatric examiner rated his GAF at 55 and found that, although his physical disabilities interfere with his ability to perform manual tasks, the Veteran's PTSD would not preclude him from working on a full-time or consistent basis.  Subsequently, the Veteran was afforded an examination in regard to his TDIU claim in January 2011.  The examiner reported that the Veteran would be unable to work as a concrete finisher due to severe degenerative joint disease of the knees.

Thereafter, the April 2017 VA examiner provided a thorough assessment of the impact of the Veteran's PTSD on his employability.  The examiner found that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran functions well when volunteering at his church.  He also reported the Veteran is able to help with errands, complete chores, and take children to school.  The examiner found that the Veteran is able to interact with supervisors, but would be better off working away from military personnel and frequent, loud noises.

Although the Veteran's PTSD symptoms cause him some impairment in regard to employment, he is not unable to secure or follow a substantially gainful occupation as a result of such disability.  The Veteran was successful in the construction field and did not miss time due to disability with his last employer until he was let go due to lack of available work for him to perform.  The August 2010 and April 2017 VA examiners found that the Veteran's PTSD symptoms impact his work performance, but do not prevent him from working.  While the January 2011 VA examiner found that the Veteran could no longer perform his prior occupation, she concluded that he is prevented from this work by severe bilateral knee disabilities rather than his PTSD.  Given that the Veteran's PTSD does not prevent him from interacting with supervisors, volunteering at church, or performing other chores, to the extent that he is unable to engage in substantially gainful employment in the areas where he has extensive work experience, it is almost entirely due to his nonservice connected bilateral knee disabilities.  Furthermore, while the July 2009 assessment contains a finding that the Veteran's PTSD renders him unemployable, the Veteran was working at the time of such assessment and continued to do so for a year after the assessment was performed.  He ultimately stopped working in August 2010 due to a lack of work from his employer rather than an inability to perform the job due to his PTSD.

The Board is sympathetic to the Veteran's assertions regarding the impact his PTSD has on him, both professionally and personally.  However, those problems are compensated by his current schedular rating for PTSD.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the Veteran's service-connected PTSD causes some economic impairment, his assigned disability rating contemplates his level of occupational impairment.  A TDIU claim is not purely a medical question.  Here, the Board has considered both the relevant medical evidence as well as the non-medical evidence such as work history and lay statements.

Therefore, because the evidence of record does not show functional impairment caused by the Veteran's service-connected PTSD results in an inability to secure and maintain a substantially gainful occupation, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


